Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 22, 2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed February 22, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01235-CV
____________
 
IN RE KATHERINE MOSLEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On December 14, 2005, relator
Katherine Mosley filed a petition for writ of mandamus in this 
Court,[1]
requesting we direct the Honorable K. Randall Hufstetler,
Judge of the 300th District Court 
of Harris County, Texas, to vacate
temporary orders that changed relator=s right to determine the 
primary residence of her children in the
underlying proceeding.  Because we
conclude that relator 
has failed to establish she is entitled
to mandamus relief, we deny relator=s petition for writ of 
mandamus.                             
 
 
PER CURIAM
Petition Denied and Memorandum
Opinion filed February 22, 2006.
Panel consists of Chief Justice
Hedges, Justices Yates and Anderson. 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.